DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claims 1 – 5 and 9 in the reply filed on 3/09/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al (US 2010/0285514) in view of VITALE et al (US 2020/0405165).
As to claim 1, Claussen et al teaches a neuro-bionic device (paragraph [0138]..CNT-based biosensors), comprising: a Pt/Ti/SiOo/Si substrate (Figure 8a ; paragraph [0141]... the metalized substrate), a neuro-bionic layer (paragaraph [0094]...Ti layer, in turn, forms the metal underlayer of the electrically conductive contact pad of the Au/Pd nanocube-SWCNT biosensor and accordingly permits electron transfer to the cell stand) formed on a Pt film layer (paragraph [0120]... CNTs 130 are grown in situ by microwave plasma chemical vapor deposition (MPCVD) and electrochemically decorated with Pt nanoparticles 140 (examples include nanospheres and nanocubes) to form a CNT/Pt nanoparticle composite biosensor 120) of the Pt/Ti/Si02/Si substrate, and an Al electrode layer (paragraph [0061]...porous anodic alumina (PAA) ; paragraph [0125]...the CNT/PAA substrate acts as the working electrode)) formed on the neuro-bionic layer.
Claussen et al fails to explicitly show/teach that the neuro-bionic layer  is made of a two-dimensional Ti3C2: material.
However, VITALE et al teaches a neuro-bionic layer (paragraph [0032]... electrodes can be used in several applications, including neural electrodes for the central, peripheral nervous and neuromuscular systems, and electrodes for cardiac rhythm management systems, in addition to other applications for electrical and/or chemical or biological sensing and stimulation ; paragraph [0036]...a prototype multi-electrode sensor for recording neural signals was created and tested. The sensor consists of 9 electrode contacts, each 50 .mu.m.times.50 .mu.m in size. The sensor was fabricated using microfabrication techniques, including physical vapor deposition of insulating polymer layers and metal traces) is made of a two-dimensional TiC3: material (paragraph [0006]...electrodes, comprising an exposed contact surface, the exposed surface comprising a contact material, the contact material comprising an MXene ; paragraph [0030]... [0030] Electrodes and other devices including MXenes-based conductive elements may be created for implantation in, or placement outside on the body of, a living subject. MXenes are a family of two-dimensional metal carbides and nitrides such as Ti.sub.2C, Mo.sub.2C, Ti.sub.3C.sub.2, and the like).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Claussen et al’s neuro-bionic layer to be made of a two-dimensional Ti3C2 material, as in VITALE et al for the purpose of improved electrode devices, in particular for such devices configured for monitoring neural activity.

As to claim 5, Claussen et al teaches the  neuro-bionic device (paragraph [0138]..CNT-based biosensors), wherein the Pt/Ti/Si02/Si substrate  (Figure 8a ; paragraph [0141]... the metalized substrate) comprises a Si layer (paragraph [0086]..oxidized silicon wafer Si), a SiO2 laver (paragraph [0086]..oxidized silicon wafer SiO2), a Ti layer (paragraph [0086]... underlying Ti metal layer) and a Pt film layer (paragraph [0123]...Pt auxiliary electrode) from bottom to top.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al (US 2010/0285514) in view of VITALE et al (US 2020/0405165) and in further view of Piece et al (US 2005/0067277).
As to claim 2, VITALE et al teaches a neuro-bionic layer (paragraph [0032]... electrodes can be used in several applications, including neural electrodes for the central, peripheral nervous and neuromuscular systems, and electrodes for cardiac rhythm management systems, in addition to other applications for electrical and/or chemical or biological sensing and stimulation ; paragraph [0036]...a prototype multi-electrode sensor for recording neural signals was created and tested. The sensor consists of 9 electrode contacts, each 50 .mu.m.times.50 .mu.m in size. The sensor was fabricated using microfabrication techniques, including physical vapor deposition of insulating polymer layers and metal traces) having a thickness of the  5nm - 200nm (paragraph [0030]...thin (5-30 nm) MXene films).
Claussen et al and VITALE et al fails to explicitly show/teach that the neuro-bionic layer is prepared by a drop-coating method.
paragraph [0016]...It would also be desirable to apply the enzyme and other components of the working electrode by drop coating, spray coating, and dip coating, etc., rather than by printing, thereby allowing for smaller electrode areas, further allowing reduction of sample volumes).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Claussen et al’s neuro-bionic layer to be made of a two-dimensional Ti3C2 material, as in Piece et al for the purpose of allowing for smaller electrode areas, further allowing reduction of sample volumes.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al (US 2010/0285514) in view of VITALE et al (US 2020/0405165) and in further view of Yamada et al (US 2007/0212807).
As to claim 3, Claussen et al teaches a neuro-bionic device (paragraph [0138]..CNT-based biosensors), comprising: Al electrode layer (paragraph [0061]...porous anodic alumina (PAA) ; paragraph [0125]...the CNT/PAA substrate acts as the working electrode)).
Claussen et al and VITALE et al fails to explicitly show/teach that the Al electrode layer is prepared by an evaporation method, the Al electrode layer comprises a plurality of circular electrodes uniformly distributed on the neuro-bionic layer, and a diameter of each circular electrode of the plurality of circular electrodes is 80 pum-300 um.
However, Yamada et al teaches the Al electrode layer (paragraph [0037]...film of inorganic oxide with a high dielectric constant is used. The inorganic oxide is specifically silicon oxide, aluminum oxide) is prepared by an evaporation (paragraph [0044]... The conductive thin film may be formed by conventional evaporation, sputtering or the like.) method, the Al electrode layer comprises a plurality of circular electrodes uniformly distributed on the neuro-bionic paragraph [0076]... it is important that the source electrode 7s and the drain electrode 7d are substantially concentric with each other. The source electrode 7s and the drain electrode 7d described above are concentric circles. However, the outer circumference of the inner-located electrode may be circular or polygonal, as long as the inner circumference of the other (outer-located) electrode which faces the outer circumference of the inner-located electrode is concentric with the circular or the polygon of the inner-located electrode. In other words, there may be a case wherein the outer circumference of the drain electrode 7d is circular and the inner circumference of the source electrode 7s is polygonal substantially concentric with the circle of the drain electrode 7d. Also, there may be a case wherein the outer circumference of the drain electrode 7d is polygonal and the inner circumference of the source electrode 7s is polygonal substantially in concentric with the polygon of the drain electrode 7d).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Claussen et al’s the Al electrode layer is prepared by an evaporation method, the Al electrode layer comprises a plurality of circular electrodes uniformly distributed on the neuro-bionic layer, and a diameter of each circular electrode of the plurality of circular electrodes is 80 pum-300 um, as in Yamada et al for the purpose of having next-generation high-quality low-price devices. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a diameter of each circular electrode of the plurality of circular electrodes is 80 pum-300 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

paragraph [0138]..CNT-based biosensors), comprising: Al electrode layer (paragraph [0061]...porous anodic alumina (PAA) ; paragraph [0125]...the CNT/PAA substrate acts as the working electrode)).
Claussen et al and VITALE et al fails to explicitly show/teach that the Al electrode layer is prepared by an evaporation method, the Al electrode layer comprises a plurality of circular electrodes uniformly distributed on the neuro-bionic layer, and a diameter of each circular electrode of the plurality of circular electrodes is 80 pum-300 um.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of each of the plurality of circular electrodes is 50 nm - 200 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al (US 2010/0285514) in view of VITALE et al (US 2020/0405165) and in further view of Li et al (US 2018/0277756).
As to claim 9, Claussen et al teaches a neuro-bionic device (paragraph [0138]..CNT-based biosensors).
Claussen et al and VITALE et al fail to show that the neuro-bionic device is an electronic artificial synapse device.
However, Li et al’s neuro-bionic device is an electronic artificial synapse device (paragraph [0003]...a memristor having a sandwich structure of metal/(dielectric layer)/metal, if being exerted by different bias voltages, the resistance value of the device will change nonlinearly. The nonlinear change of the resistance is caused by the formation or disappearance of the electric channel in the dielectric layer under the different bias voltages. However, the connection strength of the nanoscale filamentous electric channel will change with the amplitude and the action time of the bias voltage. Interestingly, this operation characteristic is similar as the working mechanism of the synapses connected with the different nerve cells in the biological neural system. Because of the similarity between the memristor and the synapses of the biological system, the memristor is suitable to serve as the synaptic device for constructing the neuromorphic bionic-brain chip and further for the artificial neural network. It is confirmed by the researches that the bionic synapse based on the memristor is the nearest bionic device to the synapses in the biological neural system until now). 
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Claussen et al’s neuro-bionic device is an electronic artificial synapse device, as in Li et al since bionic synapse based on the memristor is the nearest bionic device to the synapses in the biological neural system until now.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128